Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,228,676. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present invention are broader and similar in scope to that of the claims of U.S. Patent No. 11,228,676. For example:
Claim 1 of the present invention
Claim 1 of U.S. Patent No. 11,228,676
A system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor, the memory storing processor-executable instructions which, when executed by the processor, configure the processor to: 

receive, via the communications module and from a telco server, telephone event data; 

translate at least a portion of the telephone event data into a format compliant with a particular application executing on a computing device; 













and send, via the communications module and to the computing device executing the particular application, the translated portion of the telephone event data.
A system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor, the memory storing processor-executable instructions which, when executed by the processor, configure the processor to: 

receive, via the communications module and from a telco server, telephone event data; 

translate at least a portion of the telephone event data into a format compliant with a particular application executing on a computing device; 

determine that the particular application does not have memory storage for the translated portion of the telephone event data; when it is determined that the particular application does not have memory storage for the telephone event data, associate the translated portion of the telephone event data with a telephone event data identification; store the translated portion of the telephone event data in the memory in association with the telephone event data identification; 

and send, via the communications module and to the computing device executing the particular application, the telephone event data identification.


	From the above comparison, the limitations of claim 1 of the present invention are covered/anticipated by that of claim 1 of U.S. Patent No. 11,228,676. Independent claims 12 and 20 are counter part of claim 1 and therefore rejected for the same reason addressed. The remaining dependent claims are directly or indirectly taught by at least the dependent claims of U.S. Patent No. 11,228,676.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6-7 and 17-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 6, 11 and 16 of prior U.S. Patent No. U.S. Patent No. 11,228,676. This is a statutory double patenting rejection. Dependent claim 6 inherit the limitations of claim 1 of the present invention. Claim 6 is claiming the same invention as that of claim 1 of U.S. Patent No. 11,228,676. Likewise, claim 17 claiming the same invention as that of claim 11 of U.S. Patent No. 11,228,676. Dependent claims 7 and 18 claiming the same invention as that of claim 6 and 16, respectively, of U.S. Patent No. 11,228,676.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez et al (2017/0126883).
Consider claims 1, 12 and 20, Rodriguez et al teach a system, computer-implemented method and non-transitory computer-readable storage medium comprising: a communications module (par. 0019); a processor coupled to the communications module; and a memory coupled to the processor, the memory storing processor-executable instructions which, when executed by the processor (par. 0019), configure the processor to: receive, via the communications module and from a telco server, telephone event data (par. 0019; 0024; 0028; receive call event from service provider system); translate at least a portion of the telephone event data into a format compliant with a particular application executing on a computing device (par. 0025; generating call record for the call; 0041; convert data signals into a format suitable for use by another component); and send, via the communications module and to the computing device executing the particular application, the translated portion of the telephone event data (par. 0025; send call record to user device for display).
Consider claims 2 and 13, Rodriguez et al teach wherein translating at least a portion of the telephone event data comprises: identifying, based on a phone number associated with the received telephone event data, the particular application (par. 0021-0022; connector app); obtaining a plug-in (i.e., software/program/add-in/add-on) associated with the particular application from a plug-in library; and translating the at least the portion of the telephone event data using the obtained plug-in (par. 0041-0042; I/O interface 330 may perform any necessary protocol, timing or other data transformations to convert data signals from one component).
Consider claims 3 and 14, Rodriguez et al teach wherein prior to sending the translated portion of the telephone event data, the processor-executable instructions, when executed by the processor, configure the processor to: receive, via the communications module and from the computing device executing the particular application, a request for the telephone event data (par. 0025; profile may be checked to determine if the user has requested to receive call detail record information …before creating the call record).
Consider claims 4 and 16, Rodriguez et al teach wherein the request for the telephone event data is received from the computing device executing the particular application periodically or in real-time (par. 0025; 0027).
Consider claims 5 and 15, Rodriguez et al teach wherein the translated portion of the telephone event data is sent to the computing device executing the particular application periodically or in real-time (par. 0022; 0024).
Consider claim 8, Rodriguez et al inherently teach wherein the processor-executable instructions, when executed by the processor, further configure the processor to: receive, via the communications module and from an administrator computing device, configuration data identifying a telephone number and the particular application (par. 0020; creates a subscription; 0025; 0031; user subscription and configuration is inherently received in order for the system to check for such subscription).
Consider claims 9 and 19, Rodriguez et al teach wherein the processor-executable instructions, when executed by the processor, further configure the processor to: select the portion of the telephone event data to be translated based on the particular application (par. 0026).
Consider claim 10, Rodriguez et al teach wherein the telephone event data includes at least one of telephone call events, telephone call logs, telephone conversation recordings, telephone voicemail recordings, short message service messages or telephone location data (par. 0024; call detail information).
Consider claim 11, Rodriguez et al teach wherein the processor-executable instructions, when executed by the processor, further configure the processor to: receive, via the communications module and from the computing device executing the particular application, a call initiation command; sending, via the communications module and to the telco server, a signal to initiate a call based on the call initiation command (par. 0023).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Quoc D Tran/
Primary Examiner, Art Unit 2651
November 18, 2022